           Case 2:19-cv-05087-JMY Document 16 Filed 01/21/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 WAYNE HANK

                                 Plaintiff,         NO. 19-05087

                          vs.                       CIVIL ACTION

 ENERGY TRANSFER PARTNERS LLC,
 et al.

                                 Defendants.


               JOINT STATUS REPORT OF ARBITRATION PROCEEDINGS

        Pursuant to this Court’s directive, seeking a status update on or before January 28, 2021,

as to the status of the arbitration proceedings, the Parties jointly report as follows:

        The Parties have completed discovery under the Case Management Order (except for one

deposition, which will be conducted pursuant to the Arbitrator’s order prior to the Hearing in this

matter). A Hearing is set for May 19, 20, and 21, 2021.

                                       Respectfully submitted,



 /s/ Christine E. Burke                             /s/ Daniel V. Johns
 Christine E. Burke, Esquire                        Daniel V. Johns, Esquire

 Attorney for Plaintiff                             Attorneys for Defendants




Dated: January 21, 2021




LEGAL\50613806\1
